WIRE UNTTEO STATES DL SY RECK COURY

J-ORTWEN ESTERN be st Ret ofubioc gakers)

 

QARWEN WAwo an

 

Plain Ss, Nomice OF ARQENL

 

NL , a Cove No. Lb = ON -So0 “We,

 

BECKEY KQQWER | et al,

 

Q chencarts |

 

Nishi \Ss- V% Oven “Shek She gluta 4s i Acoatn Wand om, Pee De
deoe awlS vote Unt Sea S*vaX ¢9 Couch ot Avgeals vas he Ganondh
CAscuth Leos sun. Onder ake ced £9 ANS OCH ag O00 Noses bec Le OF

 

__DSoked vis 62 host gk NOguery aad

 

Respectfully § Su oofted ,

 

Lelie fff, a
| NeminWanclit aBOLIS

RQO SE
MSBL -2.0, BY LOO
Bascobel WIS 3805"

 

 
IN TNE UNETEDSINIES DISTRAC COURT
Lo THE WESTERN OSST EIT OF WLS Covet

 

C PRATET COTE OF DERNICE

 

 

QE: Rewan Wand N Bec) Kramer et ol.

 

Come Wo, [SCM-GOd-W WC

 

 

 heseby cetity thet the FP olay Ad Tonwary 2u22

 

 

Vo wolicn 3X Ag goa) Nilo ca eLecrQareohh ai Aw \st s\ V\e
Clech sf Me couck an behat® oftle pladl® sion te ECk

 

Susrean A CaQy \nag aoa Soak bY nee by no ouck gy
AQge ale Cod Mo Satoh Chroust

 

 

Lys Wt fT

 

Acind pW omer S BNA __|

 

Key Ga

 

Vee RY. 80, Bey (HHO

 

 

bosewhe l ler, 53a0<

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
